UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         6/21/2021
EMA FINANCIAL, LLC,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :        17-cv-9706 (VSB)
                      -against-                           :
                                                          :             ORDER
JOEY NEW YORK INC., et al.,                               :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The parties in the above-captioned litigation appeared before me beginning on Monday,

June 14, 2021, for a bench trial conducted over videoconference, and I heard five days of

testimony. In light of the testimony and representations made at the trial, it is hereby:

        ORDERED that the relevant parties are directed to submit the materials I requested at

trial. The materials I have requested include, but are not necessarily limited to, the following:

        (1) Plaintiff’s documentation—which I authorize Plaintiff to submit in camera—
            regarding any conversions and/or sales Plaintiff made of Joey New York, Inc. stock,
            including the conversion price for the stock calculated pursuant to the Note(s), the
            sales price for the stock per share, and the resulting total amount money generated as
            a result of the conversions and sales;
        (2) any documents Defendants receive in response to any subpoena for documents related
            to the receipts, reimbursements, and expenses of Defendant Richard Roer;
        (3) any due diligence materials that Plaintiff has in its possession related its agreement
            with Defendants, including but not necessarily limited to the three-page “Due
            Diligence Questionnaire” and the Google searches into the Defendants that Felicia
            Preston referenced during her trial testimony;
        (4) any Powerpoint presentation or deck that Defendant Richard Chancis or any other
            Defendant provided to Plaintiff and/or Felicia Preston, as referenced in Richard
            Chancis’s testimony;
        (5) any documentation that Defendant Richard Chancis has—which Richard Chancis
            should submit in camera— that relates to any conversions and/or stock sales Plaintiff
            has made of Joey New York, Inc. stock; and
        (6) any emails Defendant Richard Chancis sent from his personal email address to
            Stephanie Csepke regarding reimbursements and/or requests for payment, as
            referenced in his testimony, provided they were produced in discovery.

         IT IS FURTHER ORDERED that the trial record will remain open to account for the

documents and information requested above and any subsequent testimony related to that

documentation.

         IT IS FURTHER ORDERED that the parties are directed to submit a joint status update

on or before July 19, 2021, indicating the status of the document productions mentioned in this

order.

SO ORDERED.

Dated: June 21, 2021
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
